DETAILED ACTION
	This office action is in response to the filed application 16/595,121 on October 7, 2019. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 7, 2019 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-14 and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (US 2004/0199825) in further view of Denninghoff et al. (US 2004/0221194). 

In regard to claim 1, Zeller et al. teach a memory system, comprising:
a memory device including a master block and a back-up master block (first and second boot memory location, fig. 3, 302, 304, pair of bootable memory locations, pg. 9); and
a controller suitable for performing a boot operation by using boot data that is read from the master block or the back-up master block (select memory location for booting, fig. 2, 202), wherein the controller comprises: a booting manager suitable for reading boot data from the back-up master block when an operation of reading the boot data from the master block failed (select different memory location for booting when problem with boot process, fig. 2, 208). 
Zeller et al. does not explicitly teach but Denninghoff et al. teach of a test read manager suitable for: performing a test read operation on the back-up master block whenever the number of times that the boot data is read reaches a threshold (boot count variable greater than threshold, another bootable disk partition is used if available, fig. 4, 414, pg. 51), and performing a recovery operation on the back-up master block when the test read operation fails (enter diagnostic mode, fig. 4, 416).
It would have been obvious to modify the system of Zeller et al. by adding Denninghoff et al. automated recovery of computer.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing redundancy to ensure that a computer can be appropriately booted (abstract). 

In regard to claim 2, Zeller et al. teach the memory system of claim 1, wherein the controller further includes: an error correction code (ECC) component suitable for correcting an error in the boot data that is read from the master block or the back-up master block (overwrite second memory location with old version or overwrite first memory location with updated version, fig. 3, 316, 322).

In regard to claim 3, Zeller et al. does not explicit teach but Denninghoff et al. teach the memory system of claim 1, wherein the controller further includes: a memory suitable for storing information about the number of times that the boot data is read (boot count variable, pg. 12).
	Refer to claim 1 for motivational statement. 

In regard to claim 4, Zeller et al. teach the memory system of claim 2 wherein the ECC component processes an operation of reading the boot data as a failure when the number of error bits in the read boot data is greater than or equal to a threshold value (verified to be functioning properly with a checksum, CRC or other method, pg. 39).
increments the boot count variable every time the selected disk partition is initiated, pg. 50, fig. 4, 404).
	Refer to claim 1 for motivational statement. 

In regard to claim 7, Zeller et al. teach the memory system of claim 1, wherein the boot data includes at least one of a boot loader and firmware that drives the boot operation (bootable firmware program, pg. 8).

In regard to claim 8, Zeller et al. teach the memory system of claim 1, wherein the back-up master block stores back-up data for the boot data stored in the master block (pair of bootable memory locations, pg. 9-10).

In regard to claim 9, Zeller et al. does not explicitly teach but Denninghoff et al. teach the memory system of claim 1, wherein the test read manager increments the number of times that the boot data is read each time the booting manager reads the boot data (increments the boot count variable every time the selected disk partition is initiated, pg. 50, fig. 4, 404).
	Refer to claim 1 for motivational statement. 



 performing a boot operation by using boot data that is read from a master block or a back-up master block of a memory device (pair of bootable memory locations, pg. 9, select memory location for booting, fig. 2, 202), 
wherein the performing of the boot operation comprises: reading boot data from the back-up master block when an operation of reading the boot data from a master block failed (select different memory location for booting when problem with boot process, fig. 2, 208). 
Zeller et al. does not explicitly teach but Denninghoff et al. teach of performing a test read operation on the back-up master block whenever the number of times that the boot data is read reaches a threshold (boot count variable greater than threshold, another bootable disk partition is used if available, fig. 4, 414, pg. 51), and performing a recovery operation on the back-up master block when the test read operation fails (enter diagnostic mode, fig. 4, 416).
	Refer to claim 1 for motivational statement. 

In regard to claim 12, Zeller et al. teach the method of claim 11, further comprising: correcting an error in the boot data that is read from the master block or the back-up master block (overwrite second memory location with old version or overwrite first memory location with updated version, fig. 3, 316, 322).

boot count variable, pg. 12).
	Refer to claim 1 for motivational statement. 

In regard to claim 14, Zeller et al. teach the method of claim 12, wherein the correcting of the error in the boot data that is read from the master block or the backup master block includes processing an operation of reading the boot data as a failure when the number of error bits in the read boot data is greater than or equal to a threshold value (verified to be functioning properly with a checksum, CRC or other method, pg. 39).

In regard to claim 16, Zeller et al. does not explicitly teach but Denninghoff et al. teach the method of claim 11, wherein the performing of the test read operation on the back-up master block whenever the number of times that the boot data is read reaches the threshold includes initializing the number of times that the boot data is read after the recovery operation is performed or after the test read operation (increments the boot count variable every time the selected disk partition is initiated, pg. 50, fig. 4, 404).
	Refer to claim 1 for motivational statement. 

In regard to claim 17, Zeller et al. teach the method of claim 11, wherein the boot data includes at least one of a boot loader and firmware that drives the boot operation (bootable firmware program, pg. 8).

pair of bootable memory locations, pg. 9-10).

In regard to claim 19, Zeller et al. does not explicitly teach but Denninghoff et al. teach the method of claim 11, wherein the performing of the recovery operation on the back-up master block when the test read operation is failed includes incrementing the number of times that the boot data is read each time the boot data is read (increments the boot count variable every time the selected disk partition is initiated, pg. 50, fig. 4, 404).
	Refer to claim 1 for motivational statement. 

**************************************
Claims 5 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (US 2004/0199825) in further view of Denninghoff et al. (US 2004/0221194) in further view of Araki (US 2009/0172467). 

In regard to claim 5, Zeller et al. and Dennignhoff et al. does not explicitly teach but Araki teaches the memory system of claim 1, wherein the recovery operation includes an operation of processing the back-up master block as a bad block and storing back-up data for the master block into a new block, when a test read operation for the back-up master block fails (replace NAND device because of recovery failure and defective NAND device, fig. 3, S324, pg. 31).
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in recovery from a device failure (pg. 31, fig. 3, S324). 

In regard to claim 15, Zeller et al. and Dennignhoff et al. does not explicitly teach but Araki teaches the method of claim 11, wherein the performing of the recovery operation on the back-up master block includes processing the back-up master block as a bad block and storing back-up data for the master block into a new block, when a test read operation for the back-up master block fails (replace NAND device because of recovery failure and defective NAND device, fig. 3, S324, pg. 31).
	Refer to claim 5 for motivational statement. 

**************************************
Claims 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (US 2004/0199825) in further view of Denninghoff et al. (US 2004/0221194) in further view of Abraham et al. (US 2012/0023309). 

In regard to claim 10, Zeller et al. and Dennignhoff et al. does not explicitly teach but Abraham et al. teach the memory system of claim 3, wherein the memory includes a volatile memory (volatile memory allocated to partition may comprises a section storing an OS, a section storing data related to one or more entities executed by partition and a section may be set aside as warm memory to store data that is to be persisted across a warm boot of that partition, pg. 29).
It would have been obvious to modify the system of Zeller et al. and Denninghoff et al. by adding Abraham et al. ultra-high availablility.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide further resources to the processor (pg. 24). 

In regard to claim 20, Zeller et al. and Dennignhoff et al. does not explicitly teach but Abraham et al. teach the method of claim 13, wherein the memory includes a volatile memory (volatile memory allocated to partition may comprises a section storing an OS, a section storing data related to one or more entities executed by partition and a section may be set aside as warm memory to store data that is to be persisted across a warm boot of that partition, pg. 29).
Refer to claim 10 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov